UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6571


JOTHAM SIMMONS, a/k/a Johnathan Rashad Simmons,

                    Petitioner - Appellant,

             v.

WARDEN ANTONELLI,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. R. Bryan Harwell, District Judge. (5:17-cv-03019-RBH)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jotham Simmons, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jotham Simmons, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition. We have reviewed the record and find no reversible error. Accordingly,

we grant leave to proceed in forma pauperis and affirm for the reasons stated by the

district court. Simmons v. Antonelli, No. 5:17-cv-03019-RBH (D.S.C., May 3, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                          2